              Case 1:20-cv-00148-SWS Document 2 Filed 11/02/20 Page 1 of 1




Paula A. Fleck P.C.
Wyoming State Bar # 6-2660
HOLLAND & HART LLP
25 South Willow St., Ste. 200
P.O. Box 68
Jackson, WY 83001-0068
Telephone: (307) 739-9741
Facsimile: (307)739-9744
pfleck@hollandhart.com

ATTORNEYS FOR PLAINTIFF

                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF WYOMING

JOSEPH R. TOMELLERI,

                 Plaintiff,

        v.                                                  Case No. 1:20-cv-00148-SWS

CODY WYOMING TROUT RANCH, LLC                               JURY TRIAL DEMANDED

                 Defendant.

                                      NOTICE OF DISMISSAL

        COMES NOW Plaintiff Joseph R. Tomelleri, by and through his attorneys of record, and
dismisses this action pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i). The opposing party has not
served an answer or motion for summary judgment. Therefore, this action may be dismissed
without court order.
                                             HOLLAND & HART LLP
                                             /s/ Paula A. Fleck___________________________
                                             Paula A. Fleck, P.C. (No. 6-2660)
                                             25 South Willow St., Ste. 200
                                             P.O. Box 68
                                             Jackson, Wyoming 83001
                                             Telephone: 307.739.9741
                                             Fax: 307.739.9744
                                             Email: PFleck@hollandhart.com
                                             ATTORNEY FOR PLAINTIFF
15656411_v1

                                                1
